Citation Nr: 0505558	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. E.




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from July 1970 to February 1972.  The 
veteran also had subsequent service with the Army National 
Guard.

Initially, the Board of Veterans' Appeals (Board) notes that 
it obtained a February 2004 independent medical opinion which 
was provided to the appellant's representative for review.  
Thereafter, prior to the expiration of 60 days which had been 
provided by the Board for appellant to submit additional 
evidence or argument in response to the opinion, the Board 
issued a decision in May 2004.  Pursuant to the June 2004 
request of the veteran's representative, and to ensure that 
the appellant was not denied due process as a result of being 
provided less than the 60 days in which to respond to the 
February 2004 independent medical opinion, the Board vacated 
its May 2004 decision in a decision dated in August 2004.  In 
August 2004, the Board also concurrently remanded the issue 
on appeal due to the then-prevailing authority that required 
the regional office (RO)'s initial review of medical opinions 
obtained by the Board and the fact that the representative's 
request to vacate implied the rejection of any intention to 
permit the Board's consideration of the February 2004 
independent medical opinion and other evidence in the first 
instance.  The action requested in the Board's remand has 
been accomplished, and the case is now ready for further 
appellate review.  

The Board further notes that at the time of the June 2004 
request from the veteran's representative to vacate the 
Board's May 2004 decision, the representative furnished 
arguments from the appellant and an article regarding a 
supplement to a 1994 report from the U.S. Institute of 
Medicine that found sufficient evidence of an association 
between Agent Orange and cancer of the connective tissue, 
diseases of the lymph nodes and lymph tissues, and the skin 
disease chloracne.  The RO continued its denial of the claim 
in the November 2004 supplemental statement of the case, and 
appellant has not provided additional argument or evidence 
following her receipt of the supplemental statement of the 
case. 

Neither appellant nor her representative has indicated any 
intention to provide any additional evidence in support of 
the appellant's claim.  

The Board also again observes that there is a recent 
indication that appellant is also seeking dependency and 
indemnity (DIC) compensation on behalf of her sons.  As the 
only claim on appeal relates to the appellant's right to 
benefits, this claim is referred to the RO for appropriate 
clarification and/or adjudication.


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
the veteran's death as metastatic squamous cell cancer of the 
tonsil.

2.  The metastatic squamous cell cancer of the tonsil 
implicated in the veteran's death was not etiologically 
related to active military service.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the record reflects that appellant has been notified on 
numerous occasions of the need to provide medical evidence 
linking the veteran's cause of death and service.  

First, prior to notification of the initial denial of the 
claim in November 1999, appellant was advised in July 1999 
that evidence was needed to show that the veteran's 
metastatic squamous cell carcinoma of the tonsil began or was 
aggravated during service, and a request was made for the 
terminal treatment records and any additional relevant 
evaluation records that appellant could provide or identify 
so that the RO could obtain the records.  Thus, very early in 
the claim, appellant was informed of the type of evidence she 
needed to submit in support of her claim, and the obligations 
of the Department of Veterans Affairs (VA) and appellant in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claims file further reflects a similar 
letter in March 2001 wherein the RO again noted the evidence 
that was necessary to prevail in appellant's claim, and the 
fact that the RO would be obtaining an opinion to determine 
if the veteran's cause of death was related to his military 
service.  

Moreover, the appellant was advised that presumptive service 
connection based on exposure to Agent Orange was not 
warranted as the cause of death was not one of those 
conditions entitled to presumptive service connection and 
that the evidence received in connection with the claim 
failed to establish a relationship between the cause of the 
veteran's death and active service initially in November 
1999, in the July 2000 statement of the case, in the February 
2002 supplemental statement of the case, and most recently, 
in the October 2004 supplemental statement of the case.  In 
addition, the fact that the appellant knew that it was 
necessary for her to provide nexus evidence relating the 
cause of the veteran's death to service is further evidenced 
by the fact that she provided two opinions in support of her 
claim in January 2000.  She was also given the opportunity to 
provide additional evidence in response to the independent 
medical opinion obtained by the Board in February 2004, 
provided additional argument and an article that discussed a 
supplemental report from the U.S. Institute of Medicine, and 
thereafter neither she nor her representative have indicated 
any intention to submit additional evidence.  

The appellant has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents that are 
already contained in the claims file.  

While the June 1999 and March 2001 VCAA notice letters do not 
specifically request that the appellant provide any evidence 
in the veteran's possession that pertains to the claim 
pursuant to 38 C.F.R. § 3.159(b)(1) (2004), as demonstrated 
by the foregoing communications from the RO, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  All the 
VCAA requires is that the duty to notify under VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

Therefore, based on all of the foregoing, the Board finds 
that the notice and/or development provisions of the VCAA 
have been complied with and that remand for further notice 
and/or development would be an unnecessary use of appellate 
time and resources.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Additionally, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne,  Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2004).  In addition, presumptive service 
connection is now warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.  

Where a veteran served 90 days or more during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service examination in September 1970 revealed that while 
evaluation of the mouth and throat indicated normal findings, 
the veteran's tonsils were noted to be atrophic.  

None of the veteran's service medical records discloses any 
reference to a metastatic squamous cell cancer of the tonsil 
or any other disability associated with the tonsils.  

At the veteran's separation examination in February 1972, the 
veteran denied any history of ear, nose or throat trouble.  
There were also no relevant findings or diagnoses with 
respect to the tonsils or cancer.  

The first indication in the record of medical treatment for 
cancer and/or a disorder medically linked to the tonsils is 
found in private treatment records from A. Cancer Center 
which reflect the veteran's admission to this facility in 
September 1997 with a five to six month history of neck 
masses bilaterally.  It was further noted during this 
admission that a biopsy four weeks earlier revealed a poorly 
differentiated squamous cell carcinoma and the current 
assessment was T2-3 N2C squamous cell carcinoma of the left 
tonsil.  

Additional treatment records from A. Cancer Center, dated in 
February 1998, reflect that the veteran had completed six 
weeks of chemotherapy and was now to begin radiation therapy.  
May 1998 medical records from this medical facility reflect 
biopsy findings of malignancy and that the veteran underwent 
bilateral upper jugular lymph node resection.  In July 1998, 
the assessment was T3, N2C squamous cell carcinoma of the 
left tonsil, status post radiation and chemotherapy, with 
continued nodal recurrence.  In August 1998, the veteran 
underwent left radial neck dissection, left pectoralis major 
flap, split-thickness skin graft, and placement of 
brachytherapy catheters for his recurrent neck squamous cell 
carcinoma.  December 1998 X-rays and computed tomography (CT) 
scans were interpreted to reveal the spread of the disease.  

January 1999 hospital records from L. Hospital reflect that 
the veteran was admitted with a history of metastatic poorly 
differentiated squamous cell carcinoma of the left tonsil.  
Despite aggressive treatment, several days following his 
admission, the veteran expired with final diagnoses that 
included metastatic poorly differentiated squamous cell 
carcinoma of the left tonsil.

The death certificate indicates the immediate cause of the 
veteran's death as metastatic squamous cell cancer of the 
tonsil.

In a January 2000 statement, private physician, Dr. C. W., 
opines that it was as likely as not that the veteran's tonsil 
cancer was due to or approximately the result of the 
veteran's exposure to Agent Orange while serving on active 
duty in Vietnam.  

In a private medical report, dated in January 2000, Dr. S. 
noted that he cared for the veteran in January 1999 with the 
diagnosis of metastatic poorly differentiated squamous cell 
carcinoma originating in the left tonsil.  Dr. S. opined that 
based on the conclusion about health outcomes from the 
Veterans Administration regarding Agent Orange last updated 
in 1996, he believed that it was likely and possible that 
this was originated as a result of exposure to Agent Orange 
that the veteran may have received serving in active duty in 
Vietnam.  Dr. S. went on to comment that that the conclusions 
suggested that a non-Hodgkin's lymphoma had sufficient 
evidence of an association with Agent Orange to produce this 
neoplastic process, and that the original pathology report 
suggested that was most compatible with a poorly 
differentiated carcinoma but that the possibility of a 
lymphoma should also be excluded.  Since it was felt that 
this was indeed a squamous cell carcinoma from this area, 
which was in the upper airway tract, in the area of the 
tonsil, Dr. S. indicated that it was not a pure lymphoid 
cancer as such.  Based on the fact that it was in the upper 
airway tract and that it was a squamous cell carcinoma, he 
believed that based on the conclusions of the VA Hospital 
regarding Agent Orange, there was limited and suggestive 
evidence of an association with this cancer.  

In April 2000, VA examiner P. reviewed the private treatment 
records in order to provide an opinion as to whether the 
veteran's carcinoma of the tonsils was related to Agent 
Orange exposure and was a lymphoma.  After a thorough review 
of the veteran's treatment records and the opinions of Dr. C. 
W. and Dr. S., examiner P. opined that the veteran's cancer 
was not a lymphoma based on multiple pathology-proven 
diagnoses of poorly differentiated squamous cell carcinoma.  
Examiner P. also opined that the veteran's poorly 
differentiated squamous cell carcinoma was unlikely related 
to his history of Agent Orange exposure during service in 
Vietnam.  This examiner went on to note that squamous cell 
carcinoma was not a cancer that VA had found associated with 
Agent Orange exposure and that even Dr. S. acknowledged a 
limited and suggestive association.

In December 2001, VA examiner D. reviewed the veteran's 
claims file for the purpose of determining whether service 
examination findings of tonsil atrophy was related to his 
squamous cell carcinoma of the tonsil.  Examiner D. noted 
that atrophy meant decrease in size or wasting of tissue, and 
that therefore, at the time of the veteran's separation, his 
tonsils were atrophied or small.  The examiner believed that 
this would be an insignificant finding in any one.  She 
further opined that atrophy of the veteran's tonsils was 
unlikely related to his cause of death or his squamous cell 
carcinoma.

At the appellant's hearing before the Board in May 2002, the 
appellant's representative asserted that cancer of the lining 
of the tonsils should be treated no differently than a cancer 
of the lungs or larynx, and that since the tonsils were 
lymphatic tissue, carcinoma of the tonsils could 
alternatively be considered a presumptive-type Hodgkin's 
disease (transcript (T.) at pp. 2-3).  It was further noted 
that appellant was seeking "Agent Orange" benefits for 
herself and for her sons (T. at p. 3).  

In a medical report dated in February 2004, independent 
physician, Dr. G. W., noted his review of the veteran's 
medical records in detail and provided a summary of those 
records.  Dr. G. W. opined that the veteran's death was not 
likely related to any symptomatology shown in active service 
or within a year after active service.  Dr. G. W. explained 
that there was no clinical evidence provided suggesting the 
veteran manifested any medical conditions during or one year 
after active service which had any plausible relation to the 
veteran's death.  Dr. G. W. further opined that there was no 
evidence that the veteran's death was related to herbicide 
exposure, noting that under 38 C.F.R. § 3.309(e), squamous 
carcinoma of the tonsil did not represent one of the diseases 
associated with exposure to herbicide agents used during 
military service.  

Dr. G. W. indicated that it was clearly documented in the 
veteran's records that he provided a history of one-half pack 
per day cigarette smoking for four years, discontinued twenty 
years before the onset of malignancy, and an eleven year 
history of smokeless tobacco use which was discontinued in 
September 1997.  Dr. G. W. believed that the exposure to 
tobacco products represented a substantially greater risk for 
development of squamous cell carcinoma of the tonsil than any 
other known or suspected environmental exposure.  

Finally, Dr. G. W. did not find plausible evidence of 
lymphoma in this veteran based on review of the medical 
records.  He noted that all official pathological records 
were concurrent in the diagnosis of poorly differentiated 
squamous carcinoma, and did not believe the reference to 
"atrophic tonsils" had any significant clinical meaning.  
He further noted a Gray's Anatomy notation that the shape and 
size of tonsil vary considerably in different individuals.  
In conclusion, Dr. G. W. found no basis for service 
connection for cause of death due to active military duty or 
to herbicide exposure during military service.  

In a written statement provided by her representative in June 
2004, appellant contended that Dr. G. W.'s opinions were 
questionable because they were not supported by facts.  She 
also provided an article regarding a supplement to a 1994 
report from the U.S. Institute of Medicine that found 
sufficient evidence of an association between Agent Orange 
and cancer of the connective tissue, diseases of the lymph 
nodes and lymph tissues, and the skin disease chloracne.

II.  Analysis

The record shows that the veteran was 46 years old when he 
died in January 1999.  A death certificate dated in January 
1999 indicates that the veteran died of metastatic squamous 
cell cancer of the tonsil.  There is no medical evidence 
indicating that the veteran's metastatic squamous cell cancer 
of the tonsil was present in service or manifest within one 
year thereafter.  The Board must point out that the clinical 
evidence overwhelmingly and consistently indicates that the 
first manifestations linked to the metastatic squamous cell 
cancer of the tonsil appeared no earlier than 1997.  There is 
no medical evidence or document that suggests, much less 
indicates, that the veteran's cancer had been present during 
service or within the one year presumptive period after 
separation from service provided for malignant tumors.  
Although appellant maintains that metastatic squamous cell 
cancer of the tonsil was related to the veteran's exposure to 
Agent Orange, she has not alleged specifically that 
metastatic squamous cell cancer of the tonsil was present in 
service, or within one year thereafter.

Instead, the appellant primarily contends that the veteran's 
subsequent development of metastatic squamous cell cancer of 
the tonsil was due to Agent Orange exposure during the 
Vietnam War.  She has also alternatively suggested that it is 
linked to a finding of tonsil atrophy during service but 
there is no medical opinion evidence in support of 
appellant's connection and her statements to this effect are 
of minimal evidentiary weight.  The Board finds that the 
regulatory provisions for presumptive service connection 
after herbicide exposure also do not support her claim.  More 
specifically, because the Secretary of VA has not determined 
that a presumption of service connection for metastatic 
squamous cell cancer of the tonsil is warranted for Agent 
Orange exposed veterans, such a presumption does not apply 
here.  The record indicates that the metastatic squamous cell 
cancer of the tonsil metastasized to other areas of the 
veteran's body, such as the lungs.  Cancers of the 
respiratory system are among the disorders for which 
presumptive service connection is provided under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307, 3.309(e), unless there is 
competent evidence that demonstrates intercurrent disease so 
as to rebut the presumption.  In this case, however, the 
medical evidence is clear that the cancer originated in the 
tonsil and that any cancer of the lung would not represent a 
primary disorder, but a metastasis.  This medical evidence is 
"affirmative evidence to the contrary" that rebuts the 
presumption that any respiratory cancer was related to 
exposure to herbicides.  Such a conclusion is squarely in 
accord with Darby v. Brown, 10 Vet. App. 243 (1997).

Of course, the fact that the Secretary has not determined 
that there is any presumptive basis to service connect 
metastatic squamous cell cancer of the tonsil does not 
preclude the appellant from establishing such a relationship.  
However, to do so, she must submit competent medical evidence 
to support her assertion.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this regard, as was noted previously, 
the Board notes that the appellant has been adequately 
advised of this need, and has not been able to provide a 
persuasive medical opinion in support of such a relationship.  
While the Board has reviewed the January 2000 medical report 
of Dr. S., Dr. S. bases a likely or possible connection 
between the veteran's cancer and exposure to Agent Orange on 
the basis of the initial location of the cancer and that VA 
findings regarding Agent Orange provided limited and 
suggestive evidence of an association with this cancer and 
Agent Orange.  However, the Board finds that basing an 
opinion on "limited and suggestive evidence" that the 
Secretary has already deemed insufficient to warrant 
presumptive service connection is not sufficient to meet the 
"at least likely as not standard," and in any event, 
opinions that are speculative in nature cannot support a 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board further observes that its view of Dr. S.' opinion 
is apparently supported by VA examiner P. in April 2000, who 
noted that Dr. S.' link of the veteran's cancer to Agent 
Orange was a limited and suggestive association.  

While appellant has also proffered the opinion of Dr. C. W. 
that it was as likely as not that the veteran's tonsil cancer 
was due to or approximately the result of the veteran's 
exposure to Agent Orange while serving on active duty in 
Vietnam, no basis for this opinion is given, and the Board 
therefore finds it to be of marginal probative value, 
especially in view of the recent opinion of Dr. G. W., who 
specifically noted his review of the pertinent records 
contained in the claims file and provided clear rationales 
for each of the opinions reached.  

The Board further notes that Dr. G. W. correctly recognized 
that squamous cell carcinoma of the tonsil was not one of the 
cancer's identified by the Secretary as warranting 
presumptive service connection based on exposure to Agent 
Orange exposure, and specifically found that there were 
otherwise no findings in or after service (including the 
reference to tonsil atrophy) to warrant service connection 
without application of the presumptive provisions.  Neither 
Dr. C. W. nor Dr. S. addressed the reference to tonsil 
atrophy so the Board will assume they either found this fact 
to be irrelevant or were simply unaware of it.  The Board 
also observes that Dr. G. W.'s opinion regarding the in-
service reference is also supported by VA examiner D. in 
December 2001, who concluded that this would be an 
insignificant finding in any one and that atrophy of the 
veteran's tonsils was unlikely related to his cause of death 
or his squamous cell carcinoma.

The Board further notes that Dr. G. W. also provided a more 
probable etiology for the veteran's tonsil cancer, believing 
that the exposure to tobacco products represented a 
substantially greater risk for development of squamous cell 
carcinoma of the tonsil than any other known or suspected 
environmental exposure.  

The only additional evidence in support of the appellant's 
assertion that the veteran's metastatic squamous cell cancer 
of the tonsil was related to exposure to Agent Orange or was 
otherwise related to his active service consists of 
appellant's own testimony and statements and an article 
regarding a recent supplemental report from the U.S. 
Institute of Medicine. 

In this regard, the Board initially observes that there is 
nothing in the record to show the appellant is other than a 
lay party without any medical expertise.  The United States 
Court of Appeal for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court) has held that a lay person can provide 
probative eye-witness evidence of visible symptoms, however, 
a lay person can not provide probative evidence as to matters 
which require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, as was noted previously, her 
evidentiary assertions concerning medical causation lack any 
probative value.  

In addition, with respect to her recent observations 
regarding the questionable nature of the opinions of Dr. G. 
W., the Board reiterates that it finds his opinions to be 
persuasive and supported by clear rationales.  Moreover, 
while the appellant maintains that his opinions are not 
supported by facts, the Board's review of his written report 
reflects that his opinions are supported by a stated lack of 
clinical evidence suggesting that the veteran manifested any 
medical conditions in service that had any plausible relation 
to his death, and his opinion that there is no relationship 
between the veteran's death and herbicide exposure is based 
on the fact that squamous cell carcinoma of the tonsil is not 
one of the presumptive diseases related to Agent Orange 
exposure, and that the veteran had a history of both smoke 
and smokeless tobacco use that represented a substantially 
greater risk for development of squamous cell carcinoma than 
any other known or suspected environmental exposure.  

Finally, with respect to the article furnished by appellant 
that addressed a recent supplemental report from the U.S. 
Institute of Medicine finding sufficient evidence of an 
association between Agent Orange and cancer of the connective 
tissue, diseases of the lymph nodes and lymph tissues, and 
the skin disease chloracne, as was noted above, the 
preponderance of the evidence supports the conclusion that 
the cancer that caused the veteran's death was squamous cell 
carcinoma of the tonsil, and in any event, it has been held 
that to establish service-connection, medical text evidence 
must "not simply provide speculative generic statements not 
relevant to the veteran's claim."  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Instead, the evidence, "standing 
alone," must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion."  
Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition).

In summary, the Board finds that the evidence of record 
establishes that the veteran's metastatic squamous cell 
cancer of the tonsil had its onset many years after service.  
No physician or other health care provider has indicated on 
the record that the veteran's metastatic squamous cell cancer 
of the tonsil was present during service or within one year 
thereafter.  In addition, the more persuasive and probative 
medical opinion does not support that the veteran's cancer is 
related to service, either by way of exposure to Agent Orange 
or otherwise, and the lay assertions to the effect that a 
disease is related to service are neither competent nor 
probative of the critical issues in question.  In view of the 
lack of evidence of relevant findings or symptoms in service 
or documented post-service symptoms until 1997, and the more 
persuasive and detailed medical opinion evidence against the 
claim, the Board has no alternative but to conclude that a 
preponderance of the evidence is against the claim.




ORDER

The claim for service connection for cause of death is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


